           Case 5:20-cv-00600-SLP Document 1 Filed 06/23/20 Page 1 of 18



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF OKLAHOMA
                              OKLAHOMA CITY DIVISION

 KELA WILLIAMS, Individually and on                                  CIV-20-600-SLP
                                                  Civil Action No. _______________
 behalf of all others similarly situated,

                      Plaintiff,
                                                    JURY TRIAL DEMANDED
         v.
                                                    COLLECTIVE ACTION PURSUANT
 OKLAHOMA GAS & ELECTRIC CO.,                       TO 29 U.S.C. § 216(B)
                      Defendant.                    CLASS ACTION
                                                    PURSUANT TO FED. R. CIV. P. 23


                   ORIGINAL COLLECTIVE/CLASS ACTION COMPLAINT

        Plaintiff Kela Williams (“Plaintiff” or “Williams”), brings this action individually and

on behalf of all current and former hourly call-center employees (hereinafter “Plaintiff and the

Putative Class Members” or “Plaintiff and the FLSA Collective Members”) who worked for

Oklahoma Gas & Electric Co. (“OG&E” or “Defendant”), at any time from June 23, 2017

through the final disposition of this matter, to recover compensation, liquidated damages, and

attorneys’ fees and costs pursuant to the provisions of Sections 206, 207 and 216(b) of the

Fair Labor Standards Act of 1938, as amended 29 U.S.C. §§ 201, et seq, the Oklahoma

Minimum Wage Act (“OMWA”). OKLA. STAT. ANN. TIT. 40 §§197.1–.17, and the Oklahoma

Wage Payment Requirements Act, OKLA. STAT. TIT 40 §§165.1 et seq.

        Plaintiff’s FLSA claim is asserted as a collective action under Section 16(b) of the FLSA,

29 U.S.C. § 216(b), while her Oklahoma state law claims are asserted as a class action under

Federal Rule of Civil Procedure 23 (“Rule 23”). The following allegations are based on




Original Collective/Class Action Complaint                                                 Page 1
             Case 5:20-cv-00600-SLP Document 1 Filed 06/23/20 Page 2 of 18



personal knowledge as to Plaintiff’s own conduct and are made on information and belief as

to the acts of others.

                                                I.
                                             OVERVIEW

        1.       This is a collective action to recover overtime wages and liquidated damages

brought pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201–19, and a class

action pursuant to Oklahoma state law and FED. R. CIV. P. 23 to recover unpaid wages,

overtime wages, and other applicable penalties.

        2.       Plaintiff and the Putative Class Members are those similarly situated persons

who have worked for OG&E in its call centers at any time from June 23, 2017 through the

final disposition of this matter, and have not been paid for all hours worked nor the correct

amount of overtime in violation of federal law.

        3.       Specifically, OG&E enforced a uniform company-wide policy wherein it

improperly required its hourly call-center employees—Plaintiff and the Putative Class

Members—to perform work “off-the-clock” and without pay.

        4.       OG&E’s illegal company-wide policy has caused Plaintiff and the Putative Class

Members to have hours worked that were not compensated and further created a

miscalculation of their regular rate(s) of pay for purposes of calculating their overtime

compensation each workweek.

        5.       Although Plaintiff and the Putative Class Members have routinely worked in

excess of forty (40) hours per workweek, Plaintiff and the Putative Class Members have not

been paid overtime of at least one and one-half their regular rates for all hours worked in

excess of forty (40) hours per workweek.


Original Collective/Class Action Complaint                                               Page 2
             Case 5:20-cv-00600-SLP Document 1 Filed 06/23/20 Page 3 of 18



        6.         OG&E knowingly and deliberately failed to compensate Plaintiff and the

Putative Class Members for all hours worked each workweek and the proper amount of

overtime on a routine and regular basis during the relevant time periods.

        7.        Plaintiff and the Putative Class Members did not (and currently do not) perform

work that meets the definition of exempt work under the FLSA or Oklahoma law.

        8.        Plaintiff and the Putative Class Members seek to recover all unpaid overtime,

liquidated damages, and other damages owed under the FLSA as a collective action pursuant

to 29 U.S.C. § 216(b).

        9.        Plaintiff prays that all similarly situated workers (Putative Class Members) be

notified of the pendency of this action to apprise them of their rights and provide them an

opportunity to opt-in to this lawsuit.

        10.       Plaintiff also prays that the Rule 23 class is certified as defined herein, and that

Plaintiff Williams designated herein be named as the Class Representative for the Oklahoma

state law claim.

                                                  II.
                                             THE PARTIES

        11.       Plaintiff Kela Williams (“Williams”) was employed by OG&E in Oklahoma

City, Oklahoma during the relevant time period. Plaintiff Williams did not receive

compensation for all hours worked or the correct amount of overtime compensation for all

hours worked in excess of forty (40) hours per workweek.1




        1   The written consent of Kela Williams is hereby attached as Exhibit “A.”


Original Collective/Class Action Complaint                                                     Page 3
           Case 5:20-cv-00600-SLP Document 1 Filed 06/23/20 Page 4 of 18



        12.     The FLSA Collective Members are those current and former hourly call-center

employees who were employed by OG&E at any time from June 23, 2017 through the final

disposition of this matter, and have been subjected to the same illegal pay system under which

Plaintiff Williams worked and was paid.

        13.     The Oklahoma Class Members are those current and former hourly call-center

employees who were employed by OG&E in Oklahoma at any time from June 23, 2017

through the final disposition of this matter and have been subjected to the same illegal pay

system under which Plaintiff Williams worked and was paid.

        14.     Defendant Oklahoma Gas & Electric Co. (“OG&E”) is a Domestic For-Profit

Corporation, licensed to and doing business in Oklahoma, and can be served through its

registered agent: PATRICIA D. HORN, 321 N. HARVEY, OKLAHOMA CITY,

OKLAHOMA 73102.

                                             III.
                                    JURISDICTION & VENUE

        15.     This Court has federal question jurisdiction over the FLSA claim pursuant to

28 U.S.C. § 1331 as this is an action arising under 29 U.S.C. §§ 201 et. seq.

        16.     This Court has supplemental jurisdiction over the additional Oklahoma state

law claims pursuant to 28 U.S.C. § 1367.

        17.     This Court has personal jurisdiction over OG&E because the cause of action

arose within this District as a result of OG&E’s conduct within this District and Division.

        18.     Venue is proper in the Western District of Oklahoma because this is a judicial

district where a substantial part of the events or omissions giving rise to the claim occurred.




Original Collective/Class Action Complaint                                                Page 4
             Case 5:20-cv-00600-SLP Document 1 Filed 06/23/20 Page 5 of 18



        19.      Specifically, OG&E has maintained a working presence in Oklahoma City,

Oklahoma, and Plaintiff Williams worked in Oklahoma City, Oklahoma throughout her

employment with OG&E, all of which is located within this District and Division.

        20.      Venue is therefore proper in this Court pursuant to 28 U.S.C. § 1391.

                                              IV.
                                       ADDITIONAL FACTS

        21.      OG&E is Oklahoma’s oldest and largest investor-owned electric company.2

        22.      Plaintiff and the Putative Class Members’ job duties consisted of making and

answering phone calls made by OG&E clients to help and assist those clients with their

inquiries.

        23.      Plaintiff Williams was employed by OG&E in customer service in Oklahoma

City, Oklahoma from approximately June 2006 until October 2018.

        24.      Plaintiff and the Putative Class Members are non-exempt call-center employees

who were (and are) paid by the hour.

        25.      Plaintiff and the Putative Class Members typically worked approximately forty

(40) “on-the-clock” hours per week.

        26.      In addition to their forty (40) “on-the-clock” hours, Plaintiff and the Putative

Class Members worked up to three (3) hours “off-the-clock” per week and have not been

compensated for that time.




        2
            https://www.oge.com/wps/portal/oge/about-us/companyOverview/.



Original Collective/Class Action Complaint                                                Page 5
           Case 5:20-cv-00600-SLP Document 1 Filed 06/23/20 Page 6 of 18



        27.     Plaintiff and the Putative Class Members have not been compensated for all the

hours they worked for OG&E as a result of OG&E’s corporate policy and practice of

requiring their hourly call-center employees to clock-in only when ready to take their first call.

        28.     Specifically, Plaintiff and the Putative Class Members are required to start and

log-in to their computer, open multiple different OG&E computer programs, log in to each

OG&E program, and ensure that each OG&E program is running correctly—all of which can

take up to twenty-five minutes—before they allowed to clock in on the time keeping software

application and then take their first phone call.

        29.     If Plaintiff and the Putative Class Members are not ready and on the phone at

shift start, they can be (and often were) subject to discipline.

        30.     If Plaintiff and the Putative Class Members clock in prior to their shift start

time, they are also subject to discipline.

        31.     Therefore, the only way to be ready on time, and avoid discipline, is to prepare

the computer “off-the-clock.”

        32.     During this start up time, Plaintiff and the Putative Class Members were not

compensated although they were expected to have completed this process in advance of their

official start times.

        33.     OG&E provides Plaintiff and the Putative Class Members with one unpaid

lunch break per shift.

        34.     However, OG&E requires Plaintiff and the Putative Class Members to perform

“off-the-clock” work during their unpaid lunch break.




Original Collective/Class Action Complaint                                                 Page 6
           Case 5:20-cv-00600-SLP Document 1 Filed 06/23/20 Page 7 of 18



        35.     Plaintiff and the Putative Class were required to stay on the clock and on call

until the minute their lunch break began, clock out, then log out of the phone system or

otherwise go into an aux mode, and then log off of their computer prior to leaving their desk

for lunch.

        36.     Plaintiff and the Putative Class Members were required to log back into their

computer, log back into the phone system, then clock in, and be back on the phone right at

the moment their lunch break ends.

        37.     The log off process used prior to going to lunch can take 1-3 minutes.

        38.     The log in process used after returning from lunch can take 1-3 minutes.

        39.     This lengthy log off and log in procedure had to be performed during Plaintiff

and the Putative Class Members’ lunch break per OG&E policy.

        40.     OG&E permitted Plaintiff and the Putative Class Members to take two fifteen-

minute breaks each day but required them to clock out for any and all breaks taken outside

the two fifteen-minute breaks.

        41.     As a result of OG&E’s corporate policy and practice of requiring Plaintiff and

the Putative Class Members to perform their computer start up tasks before the beginning of

their shifts, perform log-in log out processes during their unpaid lunch break, and requiring

Plaintiff and the Putative Class Members to clock out for short breaks, Plaintiff and the

Putative Class Members were not compensated for all hours worked, including all worked in

excess of forty (40) in a workweek at the rates required by the FLSA.

        42.     OG&E has employed other individuals who perform(ed) the same or similar

job duties under the same pay provisions as Plaintiff.



Original Collective/Class Action Complaint                                                 Page 7
           Case 5:20-cv-00600-SLP Document 1 Filed 06/23/20 Page 8 of 18



        43.     OG&E is aware of their obligation to pay overtime for all hours worked and

the proper amount of overtime for all hours worked in excess of forty (40) each week, but

have failed to do so.

        44.     Because OG&E did not pay Plaintiff and the Putative Class Members for all

hours worked and time and a half for all hours worked in excess of forty (40) in a workweek,

OG&E’s pay policies and practices violate the FLSA.

                                                V.
                                         CAUSE OF ACTION

                                         COUNT ONE
                          (Collective Action Alleging FLSA Violations)

A.      FLSA COVERAGE

        45.     Plaintiff Williams incorporates by reference all paragraphs and allegations set

forth in the statement of facts of this complaint as though fully and completely set forth herein.

        46.     The FLSA Collective is defined as:

        ALL HOURLY CALL-CENTER EMPLOYEES WHO WERE
        EMPLOYED BY OKLAHOMA GAS & ELECTRIC CO., ANYWHERE
        IN THE UNITED STATES, AT ANY TIME FROM JUNE 23, 2017
        THROUGH THE FINAL DISPOSITION OF THIS MATTER.
        (“FLSA Collective” or “FLSA Collective Members”).

        47.     At all times hereinafter mentioned, OG&E has been an employer within the

meaning of Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

        48.     At all times hereinafter mentioned, OG&E has been an enterprise within the

meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

        49.     At all times hereinafter mentioned, OG&E has been an enterprise engaged in

commerce or in the production of goods for commerce within the meaning of Section 3(s)(1)



Original Collective/Class Action Complaint                                                 Page 8
           Case 5:20-cv-00600-SLP Document 1 Filed 06/23/20 Page 9 of 18



of the FLSA, 29 U.S.C. § 203(s)(1), in that said enterprise has had employees engaged in

commerce or in the production of goods for commerce, or employees handling, selling, or

otherwise working on goods or materials that have been moved in or produced for commerce

by any person, or in any closely related process or occupation directly essential to the

production thereof, and in that that enterprise has had, and has, an annual gross volume of

sales made or business done of not less than $500,000.00 (exclusive of excise taxes at the retail

level which are separately stated).

        50.     During the respective periods of Plaintiff and the FLSA Collective Members’

employment by OG&E, these individuals have provided services for OG&E that involved

interstate commerce for purposes of the FLSA.

        51.     In performing the operations hereinabove described, Plaintiff and the FLSA

Collective Members have been engaged in commerce or in the production of goods for

commerce within the meaning of §§ 203(b), 203(i), 203(j), 206(a), and 207(a) of the FLSA. 29

U.S.C. §§ 203(b), 203(i), 203(j), 206(a), 207(a).

        52.     Specifically, Plaintiff and the FLSA Collective Members are non-exempt hourly

call-center employees of OG&E who assisted OG&E by calling debtors and collecting on

outstanding debts throughout the United States. 29 U.S.C. § 203(j).

        53.     At all times hereinafter mentioned, Plaintiff and the FLSA Collective Members

have been individual employees who were engaged in commerce or in the production of goods

for commerce as required by 29 U.S.C. §§ 206–07.

        54.     The proposed class of similarly situated employees, i.e. putative class members,

sought to be certified pursuant to 29 U.S.C. § 216(b), is defined in Paragraph 46.



Original Collective/Class Action Complaint                                                Page 9
          Case 5:20-cv-00600-SLP Document 1 Filed 06/23/20 Page 10 of 18



        55.     The precise size and identity of the proposed class should be ascertainable from

the business records, tax records, and/or employee and personnel records of OG&E.

B.      FAILURE TO PAY WAGES AND OVERTIME UNDER THE FLSA

        56.     OG&E has violated provisions of Sections 6, 7 and 15 of the FLSA, 29 U.S.C.

§§ 206–7, and 215(a)(2) by employing individuals in an enterprise engaged in commerce or in

the production of goods for commerce within the meaning of the FLSA for workweeks longer

than forty (40) hours without compensating such non-exempt employees for all of the hours

they worked in excess of forty (40) hours per week at rates at least one and one-half times the

regular rates for which they were employed.

        57.     Moreover, OG&E knowingly, willfully, and with reckless disregard carried out

its illegal pattern of failing to pay Plaintiff and other similarly situated employees the proper

amount of overtime compensation for all hours worked. 29 U.S.C. § 255(a).

        58.     OG&E is a sophisticated party and employer, and therefore knew (or should

have known) its pay policies were in violation of the FLSA.

        59.     Plaintiff and the FLSA Collective Members, on the other hand, are (and were)

unsophisticated employees who trusted OG&E to pay them according to the law.

        60.     The decisions and practices by OG&E to not pay for all hours worked and the

proper amount of overtime for all hours worked was neither reasonable nor in good faith.

        61.     Accordingly, Plaintiff and the FLSA Collective Members are entitled to be paid

overtime wages for all hours worked in excess of forty (40) hours per workweek pursuant to

the FLSA in an amount equal to one-and-a-half times their regular rate of pay, plus liquidated

damages, attorneys’ fees and costs.



Original Collective/Class Action Complaint                                               Page 10
          Case 5:20-cv-00600-SLP Document 1 Filed 06/23/20 Page 11 of 18



C.      COLLECTIVE ACTION ALLEGATIONS

        62.     All previous paragraphs are incorporated as though fully set forth herein.

        63.     Pursuant to 29 U.S.C. § 216(b), this is a collective action filed on behalf of all of

OG&E’s employees who have been similarly situated to Plaintiffs with regard to the work they

performed and the manner in which they have not been paid.

        64.     Other similarly situated employees of OG&E have been victimized by OG&E’s

patterns, practices, and policies, which are in willful violation of the FLSA.

        65.     The FLSA Collective Members are defined in Paragraph 46.

        66.     OG&E’s failure to pay Plaintiff and the FLSA Collective Members for all hours

worked and overtime compensation at the rates required by the FLSA, results from generally

applicable policies and practices of OG&E, and does not depend on the personal

circumstances of Plaintiff or the FLSA Collective Members.

        67.     Thus, Plaintiff’s experiences are typical of the experiences of the FLSA

Collective Members.

        68.     The specific job titles or precise job requirements of the various FLSA

Collective Members do not prevent collective treatment.

        69.     All of the FLSA Collective Members—regardless of their specific job titles,

precise job requirements, rates of pay, or job locations—are entitled to be paid for all hours

worked and at the proper overtime rate for all hours worked in excess of forty (40) hours per

workweek.

        70.     Although the issues of damages may be individual in character, there is no

detraction from the common nucleus of liability facts.



Original Collective/Class Action Complaint                                                   Page 11
          Case 5:20-cv-00600-SLP Document 1 Filed 06/23/20 Page 12 of 18



         71.    Absent a collective action, many members of the proposed FLSA collective

likely will not obtain redress of their injuries and OG&E will retain the proceeds of its rampant

violations.

         72.    Moreover, individual litigation would be unduly burdensome to the judicial

system. Concentrating the litigation in one forum will promote judicial economy and parity

among the claims of the individual members of the classes and provide for judicial consistency.

         73.    Accordingly, the FLSA collective of similarly situated plaintiffs should be

certified as defined as in Paragraph 46 and notice should be promptly sent.

                                       COUNT TWO
                  (Class Action Alleging Violations of the Oklahoma Acts)

A.       OKLAHOMA ACTS COVERAGE

         74.    Plaintiff Williams incorporates by reference all paragraphs and allegations set

forth in the statement of facts of this complaint as though fully and completely set forth herein.

         75.    Plaintiff alleges OG&E violated the Oklahoma Minimum Wage Act, OKLA.

STAT. TIT. 40 §§ 197.1 et seq.; the Oklahoma Wage Payment Requirements Act, OKLA. STAT.

TIT 40   §§ 165.1 et seq (collectively the “Oklahoma Acts”)

         76.    The Oklahoma Class is defined as:

         ALL HOURLY CALL-CENTER EMPLOYEES WHO WERE
         EMPLOYED BY OKLAHOMA GAS & ELECTRIC CO., IN THE
         STATE OF OKLAHOMA, AT ANY TIME FROM JUNE 23, 2017
         THROUGH THE FINAL DISPOSITION OF THIS MATTER.
         (“Oklahoma Class” or “Oklahoma Class Members”)

         77.    At all times hereinafter mentioned, OG&E has been an “employer” within the

meaning of the Oklahoma Acts. See OKLA. STAT. TIT. 40 §§ 197.4(d).




Original Collective/Class Action Complaint                                                Page 12
           Case 5:20-cv-00600-SLP Document 1 Filed 06/23/20 Page 13 of 18



          78.    At all times hereinafter mentioned, Plaintiff Williams and the Oklahoma Class

Members have been “employees” within the meaning of the Oklahoma Acts. See OKLA. STAT.

TIT. 40   §§ 197.4(e).

          79.    Plaintiff Williams and the Oklahoma Class Members were or have been

employed by OG&E since June 23, 2017, and have been covered employees entitled to the

protections of the Oklahoma Acts and were not exempt from the protections of the Oklahoma

Acts.

          80.    The employer, OG&E, is not exempt from paying minimum wage and overtime

benefits under the Oklahoma Acts.

B.        FAILURE TO PAY WAGES IN ACCORDANCE WITH THE OKLAHOMA
          ACTS

          81.    All previous paragraphs are incorporated as though fully set forth herein.

          82.    OG&E owes Plaintiff Williams and the Oklahoma Class Members “wages,” as

defined in the Oklahoma Acts, OKLA. STAT. TIT. 40 §§ 197.4(b). to compensate them for labor

and services they provided to OG&E in the furtherance of their job duties.

          83.    The Plaintiff Williams and Oklahoma Class Members were not (and currently

are not) exempt from receiving minimum wage and overtime benefits under the Oklahoma

Acts.

          84.    Class Members are non-exempt employees who are entitled to be paid for all

hours worked. See id.

          85.    Plaintiff Williams and the Oklahoma Class Members worked more than forty

(40) hours in workweeks during times relevant to this complaint, however, OG&E violated

the Oklahoma Acts by failing to pay Plaintiff Williams and other Oklahoma Class Members


Original Collective/Class Action Complaint                                               Page 13
           Case 5:20-cv-00600-SLP Document 1 Filed 06/23/20 Page 14 of 18



for all of the hours they worked on its behalf, and for failing to pay the correct amount of

overtime for all hours worked over forty (40) per week. See OKLA. STAT. TIT. 40 §§ 165.2

        86.     Plaintiff Williams and the Oklahoma Class Members provided valuable services

for OG&E, at OG&E’s direction and with OG&E’s acquiescence.

        87.     OG&E has a company-wide policy and practice of failing to pay Plaintiff

Williams and Oklahoma Class Members for all hours worked.

        88.     OG&E has a continuing policy and practice of failing to pay overtime wages

for all hours worked in excess of forty (40) hours in a workweek.

        89.     As a result of OG&E’s illegal and company-wide policies applicable to Plaintiff

Williams and Oklahoma Class Members’ wages, and its failure to pay the applicable minimum

wage and overtime wages to the Oklahoma Class Members, OG&E violated the Oklahoma

Acts.

        90.     OG&E’s failure to pay for all hours worked, and failure to pay overtime wages

for all hours worked in excess of forty (40) in a workweek to the Oklahoma Class Members

who performed work on behalf of OG&E in Oklahoma is part of a continuing course of

conduct.

        91.     Plaintiff Williams and Oklahoma Class Members who performed work on

behalf of OG&E in Oklahoma are entitled to invoke the benefits of the Oklahoma Acts.

        92.     As a result, this action, “may encompass all violations that occurred as part of

OG&E’s continuing course of conduct regardless of the date on which they occurred.”

        93.     Plaintiff Williams and Oklahoma Class Members have suffered damages and

continue to suffer damages as a result of OG&E’s acts or omissions described herein; though



Original Collective/Class Action Complaint                                              Page 14
             Case 5:20-cv-00600-SLP Document 1 Filed 06/23/20 Page 15 of 18



OG&E is in possession and control of necessary documents and information from which the

Oklahoma Class Members would be able to precisely calculated damages.

        94.      Plaintiff Williams and Oklahoma Class Members seek the amount of their

underpayments based on OG&E’s failure to pay wages for all hours worked, failure to pay

overtime wages for all hours worked in excess of forty (40) hours in a workweek, an equal

amount as liquidated damages, and such other legal and equitable relief from OG&E’s willful

conduct as the Court deems just and proper.

        95.      Accordingly, the Oklahoma Acts Class should be certified as defined in

Paragraph 76.

C.      OKLAHOMA CLASS ALLEGATIONS

        96.      Plaintiff Williams brings her Oklahoma claims pursuant to Oklahoma Statutes

as a class action pursuant to Rule 23 on behalf of all similarly situated individuals employed by

OG&E to work in Oklahoma since June 23, 2017.

        97.      Class action treatment of Plaintiff Williams and the Oklahoma Class Members’

claims is appropriate because, as alleged below, all of Rule 23’s class action requisites are

satisfied.

        98.      The number of Oklahoma Class Members is so numerous that joinder of all

class members is impracticable.

        99.      Plaintiff Williams is a member of the Oklahoma Class, her claims are typical of

the claims of other Oklahoma Class Members, and she has no interests that are antagonistic

to or in conflict with the interests of other class members.




Original Collective/Class Action Complaint                                               Page 15
          Case 5:20-cv-00600-SLP Document 1 Filed 06/23/20 Page 16 of 18



        100.    Plaintiff Williams and her counsel will fairly and adequately represent the

Oklahoma Class Members and their interests.

        101.    Class certification is appropriate under Federal Rule of Civil Procedure 23(b)(3)

because common questions of law and fact predominate over questions affecting only

individual class members and because a class action is superior to other available methods for

the fair and efficient adjudication of this litigation.

        102.    Accordingly, the Oklahoma Class should be certified as defined in Paragraph

76.

                                                   VI.
                                             RELIEF SOUGHT

        103.    Plaintiff respectfully prays for judgment against OG&E as follows:

                a.       For an Order certifying the FLSA Collective as defined in Paragraph 46

and requiring OG&E to provide the names, addresses, e-mail addresses, telephone numbers,

and social security numbers of all FLSA Collective Members;

                b.       For an Order certifying the Oklahoma Class as defined in Paragraph 76

and designating Plaintiff Williams as the Class Representative of the Oklahoma Class;

                c.       For an Order approving the form and content of a notice to be sent to

all putative FLSA Collective Members advising them of the pendency of this litigation and of

their rights with respect thereto;

                d.       For an Order pursuant to Section 16(b) of the FLSA finding OG&E

liable for unpaid back wages due to Plaintiff (and those FLSA Collective Members who have

joined in the suit), civil penalties, and for liquidated damages equal in amount to the unpaid




Original Collective/Class Action Complaint                                               Page 16
          Case 5:20-cv-00600-SLP Document 1 Filed 06/23/20 Page 17 of 18



compensation found due to Plaintiff (and those FLSA Collective Members who have joined

in the suit)

                e.       For an Order pursuant to Oklahoma law awarding Plaintiff Williams and

the Oklahoma Class Members unpaid wages and other damages allowed by law;

                f.       For an Order awarding the costs and expenses of this action;

                g.       For an Order awarding attorneys’ fees;

                h.       For an Order awarding pre-judgment and post-judgment interest at the

highest rates allowed by law;

                i.       For an Order awarding Plaintiff Williams a service award as permitted

by law;

                h.       For an Order compelling the accounting of the books and records of

OG&E, at OG&E’s expense; and

                i.       For an Order granting such other and further relief as may be necessary

and appropriate.




Original Collective/Class Action Complaint                                              Page 17
          Case 5:20-cv-00600-SLP Document 1 Filed 06/23/20 Page 18 of 18



Date: June 23, 2020

                                                   Respectfully submitted,

                                                   MCINTYRE LAW, P.C.

                                             By:   /s/ Noble K. McIntyre
                                                   Noble K. McIntyre
                                                   Oklahoma Bar No. 16359
                                                   noble@mcintyrelaw.com
                                                   8601 S. Western Avenue
                                                   Oklahoma City, Oklahoma 73139
                                                   Telephone: (405) 917-5250
                                                   Facsimile: (405) 917-5405

                                                   ANDERSON ALEXANDER, PLLC

                                                   Clif Alexander (Pro Hac Vice Anticipated)
                                                   Texas Bar No. 24064805
                                                   clif@a2xlaw.com
                                                   Austin Anderson (Pro Hac Vice Anticipated)
                                                   Texas Bar No. 24045189
                                                   austin@a2xlaw.com
                                                   819 N. Upper BroadwayCorpus Christi, Texas 78401
                                                   Telephone: (361) 452-1279
                                                   Facsimile: (361) 452-1284

                                                   Attorneys in Charge for Plaintiff and Putative
                                                   Class Members




Original Collective/Class Action Complaint                                                Page 18
